Case 8:19-cv-00449-CEH-JSS Document 232 Filed 11/17/20 Page 1 of 3 PageID 7661



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION
                      CASE NO.: 8:19-cv-00449-CEH-JSS

 WAHEED NELSON,

       Plaintiff,

 vs.

 BOB GAULTIERI, Official Capacity as
 Sheriff of Pinellas County, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 CORIZON, LLC, MAXIM
 HEALTHCARE SERVICES, INC.,
 MATTHEW SWICK, M.D., ALL
 FLORIDA ORTHOPAEDIC
 ASSOCIATES, P.A., and WITCHNER
 BELIZAIRE, M.D.,

       Defendants.
                                          /

       DEFENDANTS CORIZON, LLC, FLORIDA DEPARTMENT OF
         CORRECTIONS AND WITCHNER BELIZAIRE, M.D.’S
                     NOTICE OF JOINDER

       Defendants Corizon, LLC, Florida Department of Corrections and Witchner

 Belizaire, M.D. hereby file their Notice of Joinder to Defendant Sheriff Bob

 Gualtieri’s Response in Opposition to the Plaintiff’s Notice of Correction as to

 Motion for Clarification [ECF #218].

       Although one of the Plaintiff’s lawyers left a message with the

 undersigned’s office on November 6, 2020, questioning whether Daubert motions

 were part of the previously-filed motion to enlarge the dispositive motion deadline
  Case 8:19-cv-00449-CEH-JSS Document 232 Filed 11/17/20 Page 2 of 3 PageID 7662



    [ECF #208], that call was not returned, as the undersigned was dealing with a fatal

    diagnosis of the family dog. Within two hours of placing that call, the Plaintiff

    filed a Motion for Clarification, claiming it was joint and affixing the

    undersigned’s name to the Motion [ECF #212].

            There was no prefiling communication regarding this Motion and the

    undersigned in no manner consented to a joint filing, especially since the Plaintiff

    does not have an expert with opinions to which a Daubert motion would be

    directed.

                                                      By:        /s/ Gregg A. Toomey
                                                               Gregg A. Toomey
                                                               Florida Bar No. 159689


                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 17th day of November, 2020, I
    electronically filed the foregoing with the Clerk of the Court by using the CM/ECF
    System, which will send a copy of the foregoing electronically to the following:

     Linda Bellomio Commons, Esq.                        James V. Cook, Esq.
     Attorneys for Plaintiff                             Attorneys for Plaintiff
     Law Offices of Linda Bellomio                       Law Office of James Cook
     Commons, P.A.                                       314 West Jefferson Street
     PO Box 340261                                       Tallahassee, FL 32301
     Tampa, FL 33694                                     Phone: 850.222.8080
     Phone: 352.610.4416                                 Fax: 850.561.0836
     Fax: 813.265.3010                                   Email: cookjv@gmail.com
     Email: lcommons@aol.com
     Commons.litigation@gmail.com
     Dmheiser1@gmail.com



The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          2
  Case 8:19-cv-00449-CEH-JSS Document 232 Filed 11/17/20 Page 3 of 3 PageID 7663



     Jason Gordillo
     Attorneys for Defendant Gualtieri
     Pinellas County Sheriff General
     Counsel’s Office
     10750 Ulmerton Road
     Largo, FL 33778
     Phone: 727.582.6274
     Fax: 727.582.6459
     Email: jgordillo@pcsonet.com
     rreuss@psconet.com
                                                         THE TOOMEY LAW FIRM LLC
                                                         Attorneys for Defendants Corizon,
                                                         FDOC and Belizaire
                                                         The Old Robb & Stucky Building
                                                         1625 Hendry Street, Suite 203
                                                         Fort Myers, FL 33901
                                                         Phone: 239.337.1630
                                                         Fax: 239-337.0307
                                                         Email: gat@thetoomeylawfirm.com,
                                                         alr@thetoomeylawfirm.com, and
                                                         hms@thetoomeylawfirm.com

                                                         By:       /s/ Gregg A. Toomey
                                                                 Gregg A. Toomey
                                                                 Florida Bar No. 159689




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          3
